08/12/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0334


                                      DA 19-0334
                                   _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                           ORDER

CECIL LEE RUSSELL,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Cecil L. Russell, to all counsel of
record, and to the Honorable Robert B. Allison, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   August 12 2020